Exhibit 99.1 TERMINATION OF JOINT FILING AND SOLICITATION AGREEMENT September 27, 2013 Each of the undersigned is a party to that certain Joint Filing and Solicitation Agreement, dated February 28, 2013 (the “Group Agreement”). Each of the undersigned hereby agrees that the Group Agreement is terminated effective immediately based upon the announcement by Zoltek Companies, Inc. that it has entered into a definitive merger agreement with a third party. [Signature page follows] IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed as of the day and year first above written. QUINPARIO PARTNERS LLC By: /s/ Jeffry N. Quinn Name: Jeffry N. Quinn Title: Chief Executive Officer /s/ Jeffry N. Quinn JEFFRY N. QUINN, Individually and as Attorney in Fact for Walter Thomas Jagodinski, James P. Heffernan, Edward G. Hotard and Dr. John Rutledge J. GOLDMAN MASTER FUND, L.P. By: J. Goldman & Co., L.P. as Investment Adviser By: /s/ Jay G. Goldman Name: Jay G. Goldman Title: President J. GOLDMAN & CO., L. P. By: /s/ Jay G. Goldman Name: Jay G. Goldman Title: President J. GOLDMAN CAPITAL MANAGEMENT, INC. By: /s/ Jay G. Goldman Name: Jay G. Goldman Title: Director /s/ Jay G. Goldman JAY G. GOLDMAN FRONTFOUR CAPITAL GROUP LLC By: /s/ Stephen Loukas Name: Stephen Loukas Title: Authorized Signatory FRONTFOUR MASTER FUND, LTD By: FrontFour Capital Group LLC as Investment Manager By: /s/ Stephen Loukas Name: Stephen Loukas Title: Authorized Signatory FRONTFOUR OPPORTUNITY FUND LTD. By: FrontFour Capital Corp. as Investment Manager By: /s/ Stephen Loukas Name: Stephen Loukas Title: Authorized Signatory FRONTFOUR CAPITAL CORP. By: /s/ Stephen Loukas Name: Stephen Loukas Title: Authorized Signatory /s/ Stephen Loukas STEPHEN LOUKAS, Individually and as Attorney in Fact for David A. Lorber and Zachary George SCOGGIN CAPITAL MANAGEMENT II LLC By: Scoggin LLC as Investment Manager By: /s/ Craig Effron Name: Craig Effron Title: Member SCOGGIN INTERNATIONAL FUND LTD. By: Scoggin LLC as Investment Manager By: /s/ Craig Effron Name: Craig Effron Title: Member SCOGGIN WORLDWIDE FUND LTD By: Old Bellows Partners LP as Investment Manager By: Old Bellows Associates LLC as General Partner By: /s/ Dev Chodry Name: Dev Chodry Title: Managing Member SCOGGIN LLC By: /s/ Craig Effron Name: Craig Effron Title: Member OLD BELLOWS PARTNERS LP By: Old Bellows Associates LLC as General Partner By: /s/ Dev Chodry Name: Dev Chodry Title: Managing Member OLD BELLOWS ASSOCIATES LLC By: /s/ Dev Chodry Name: Dev Chodry Title: Managing Member /s/ Craig Effron CRAIG EFFRON /s/ Curtis Schenker CURTIS SCHENKER /s/ Dev Chodry DEV CHODRY /s/ Arthur Wrubel ARTHUR WRUBEL
